Citation Nr: 0736058	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether the veteran submitted a timely substantive appeal 
from an August 2001 rating decision denying service 
connection for multiple myeloma, including secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  He also had a period of service from June 1970 to 
January 1972; however, a VA administrative decision dated in 
December 1978 found that the veteran's 1972 discharge was 
under dishonorable conditions and was therefore a bar to VA 
benefits.

The instant appeal arose from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for service 
connection for tinnitus.  The bilateral hearing loss appeal 
arose from April 2002 VARO correspondence with the veteran.

The issue of whether the veteran submitted a timely 
substantive appeal from an August 2001 rating decision 
denying service connection for multiple myeloma, including 
secondary to exposure to herbicides, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied a claim to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  The evidence received since the July 1998 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral hearing loss.

3.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The July 1998 RO decision that denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  Evidence added to the record since the July 1998 rating 
decision is not new and material, and the claim for 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
hearing loss and tinnitus in both ears because he was 
frequently exposed to loud noises, like machine gun fire and 
claymore mines, while stationed in Korea.

Bilateral hearing loss

A claim to reopen a claim for service connection for 
bilateral hearing loss was most recently denied in a July 
1998 RO decision.  The veteran was notified of that decision 
but did not appeal.  Therefore, the July 1998 decision is 
final, and new and material evidence is required to reopen 
the claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines, and notes 
that the evidence of record at the time of the July 1998 
decision included service medical and personnel records and, 
specifically, the veteran's enlistment and separation 
examinations from his only eligible period of service which 
noted essentially normal hearing in both ears.  The evidence 
at that time also included service medical records showing 
evidence of hearing loss during the veteran's second, 
ineligible period of service as well as VA examination 
reports dated in the 1990s which found bilateral hearing 
loss.

The present claim for benefits was initiated in April 2001 
when the veteran filed a written request to reopen his claim 
for bilateral hearing loss.  Evidence which has been received 
since the time of the July 1998 RO denial includes written 
statements prepared by the veteran and his representative; 
testimony provided at the 2003 RO hearing, including the 
veteran's report that he did not seek treatment for hearing 
loss in service because he figured it would "go away"; and 
VA treatment records which do not reveal significant 
complaint or treatment for hearing loss.  

The evidence also includes a September 2001 VA audiological 
examination wherein the examiner concluded, in essence, that 
the veteran's high frequency hearing loss was related to 
service because hearing loss was noted during the veteran's 
second, (ineligible) period of service.  That examiner noted 
that the veteran's service medical records showed normal 
hearing in 1967 and 1970 (which correspond to the enlistment 
examinations for his first and second period of service, 
respectively).  In other words, the examiner found no 
evidence of hearing loss during the veteran's first period of 
service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
insufficient to warrant reopening of the veteran's claim.  
While much of this evidence is "new" none of it is 
"material," inasmuch as it does not include medical 
evidence indicating a relationship between the veteran's 
current bilateral hearing loss and his first period of 
service.  On the contrary, the new evidence, specifically the 
2001 VA examination report, does not support the claim 
because the examiner opined, in essence, that the veteran had 
normal hearing throughout his only eligible period of 
service.  As noted above, the veteran cannot receive VA 
benefits based on his second period of service.

New and material evidence not having been submitted, the 
claim to reopen must be denied.

Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for tinnitus is not warranted because the 
preponderance of the evidence does not show that tinnitus was 
incurred in service.  The service medical records developed 
during the veteran's first period of service do not reveal 
complaint, treatment, or diagnosis referable to tinnitus.  

Records from the veteran's second period of service cannot 
serve as the basis for service incurrence.  However, they can 
be probative as regards the question of continuity of 
symptomatology and as regards the question of how soon after 
the first period of service the record reflects a complaint, 
treatment, or diagnosis of tinnitus.  In any event, records 
from the veteran's second period of service are also silent 
as to complaint, treatment, or diagnosis of tinnitus.  He 
testified before RO personnel in 2003 that he did not seek 
treatment for tinnitus in service because he thought it would 
go away.

The first post-service medical record which refers to 
tinnitus is dated in 1991, over 21 years after his service 
discharge.  Subsequent VA treatment records show no 
complaint, treatment, or diagnosis for tinnitus.  Evidence of 
such a prolonged period without apparent medical complaint 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board finds more persuasive and probative the 
contemporaneous service medical records and post-service VA 
treatment records which are silent with respect to tinnitus.  
The only mention of tinnitus in the medical records is during 
VA audiology examinations scheduled in connection with this 
claim for benefits.  

Further, the preponderance of the evidence does not support a 
nexus between the veteran's current tinnitus and service.  
The record contains no competent medical opinion which 
provides a nexus between tinnitus and service.  While the 
veteran has suggested that his current tinnitus is related to 
service, as a lay person, he is not competent to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's current tinnitus is related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107.

Duty to Assist and Duty to Notify

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the bilateral hearing loss claim, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in May 2001 and 
April 2002 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

With regard to the tinnitus claim, the duty to notify was 
satisfied by way of a letter sent to the appellant in May 
2001 that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
appellant was not specifically asked to submit evidence 
and/or information in her or his possession to the AOJ, that 
element of notice was satisfied because he was advised to 
send the information describing additional evidence or the 
evidence itself to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
initial notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded a VA audiology 
examination in 2001.  Further examinations are not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted written statements 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the RO personnel.  The 
appellant was afforded a VA medical examination in 2001.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the veteran has acknowledged that he is in receipt of 
Social Security Administration (SSA) disability benefits, he 
has not indicated that the SSA records are relevant to his 
tinnitus or hearing loss claims.  Accordingly, absent an 
indication that these records are pertinent to the claims on 
appeal, further development to associate these papers with 
the claims folder is unnecessary.


ORDER

A claim for entitlement to service connection for tinnitus is 
denied.

A claim to reopen a claim for entitlement to service 
connection for hearing loss is also denied.


REMAND

Under applicable criteria, an appeal to the Board consists of 
a timely filed Notice of Disagreement (NOD) and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105(a).  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely Substantive Appeal.  
Id.; Roy v. Brown, 5 Vet. App. 554 (1993).  Generally, a 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b) (2007).  

The veteran's claim for service connection for multiple 
myeloma, including secondary to exposure to herbicides, was 
denied in an August 2001 rating decision. The veteran was 
informed of the denial by letter dated August 21, 2001.  In 
response, the veteran filed an NOD on September 14, 2001.  
The RO then issued an SOC on April 11, 2002.  The veteran's 
informal substantive appeal was not received until August 30, 
2002.  After that date, there was no further reference to the 
multiple myeloma claim by the veteran, his representative, or 
VA. 

The Board observes that the question of the timeliness of the 
appellant's Substantive Appeal is, in itself, an appealable 
issue.  See Marsh v. West, 11 Vet App. 468, 470 (1998).  
Before the Board may, in the first instance, find that it 
does not have jurisdiction over an issue because the veteran 
filed an untimely Substantive Appeal, VA must accord the 
veteran an opportunity to submit evidence or argument on this 
procedural issue. See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The record before the Board does not reflect that an SOC has 
been issued regarding the issue of the timeliness of the 
appellant's Substantive Appeal on the issue of service 
connection for multiple myeloma.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran an SOC 
on the issue of the timeliness of the 
Substantive Appeal as to his claim of 
entitlement to service connection for 
multiple myeloma, including as secondary 
to herbicide exposure which was denied by 
the August 2001 rating decision.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal.  After affording the appropriate 
period for response, the appeal should be 
returned to the Board for continuation of 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


